Citation Nr: 0837390	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter came to the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2005, a statement of the 
case was issued in December 2005 and a substantive appeal was 
received in January 2006.  

The appeal was certified to the Board as one issue, described 
generally as service connection for back disability.  
However, it appears that the veteran is claiming both a low 
back disability and a cervical spine disability.  The Board 
has therefore listed the issues separately as shown on the 
first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the record discloses a need for further 
development prior to final appellate review.  The veteran has 
not been afforded a VA examination in connection with the 
issues on appeal.  The Board believes that under the facts 
and circumstances of this case the veteran should be afforded 
a VA examination.  The veteran's service medical records do 
show one incident of back pain.  The original report of 
separation examination in February 1970 (signed by the 
veteran and the examiner) shows that the veteran denied back 
trouble of any sort, and his spine was clinically evaluated 
as normal.  However, a copy of a February 1970 separation 
examination report (signed by the veteran but not by the 
examiner) submitted by the veteran shows that the veteran 
reported "yes" to back trouble of any kind.  

In addition, the file includes some medical reports which 
refer to a congenital back defect.  There is also evidence of 
post-service work-related injury to the back, including a 
June 1985 letter written by a Charles S. Dresher, M.D. in 
connection with a work-related back injury.  Dr. Dresher 
reported that the veteran had no previous back problems prior 
to the injury and while in the Army carried heavy packs 
without any problem in the past.  However, a January 2006 
letter from Janet R. Sjoblom, M.D. appears to attribute some 
back symptomatology to carrying backpacks during service.  

In light of the various inconsistencies in this case, the 
Board believes an appropriate medical examination with 
etiology opinion is necessary.  Moreover, the Board notes 
that congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  However, although service connection cannot be granted 
for a congenital or developmental defect, such a defect can 
be subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.  Clarification of 
the nature of the claimed disorder(s) is therefore necessary 
to allow for informed appellate review. 

Also, the claims file shows that the veteran began receiving 
Social Security disability benefits as of June 2004.  
However, it does not appear that the RO has requested any 
records from the Social Security Administration, including 
the medical records utilized in awarding disability benefits.  
The VA's duty to assist a veteran clearly extends to 
obtaining records from the Social Security Administration.  
38 U.S.C.A. § 5103A.  Therefore, this matter must be 
addressed prior to final appellate review.

Lastly, the Board observes that the VCAA letters do not 
comply with the Dingess/Hartman notification requirements.  
In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA, as 
outlined by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to 
entitlement to service connection for low 
back disability and for cervical spine 
disability.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the issues on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) 
 
2.  The RO should obtain and associate 
with the claims file a copy of any 
decision from the Social Security 
Administration concerning the veteran's 
award of disability benefits and copies 
of all medical records utilized in making 
that decision.

3.  The veteran should be afforded a VA 
examination of his low back and cervical 
spine to ascertain the nature and 
etiology of any disorders which may be 
present.  It is imperative that the 
claims file be made available to the 
examiner(s) for review.  Any medically 
indicates special studies and tests, to 
include x-rays, should be accomplished.  

The appropriate examiner should clearly 
report any low back disorders and 
cervical spine disorders found to be 
present.  

     a)  As to each such low back and 
cervical spine disorder found to be 
present, the appropriate examiner should 
clearly indicate whether the disorder is 
a congenital defect, or an acquired 
disorder. 

     b)  As to each such low back 
disorder and cervical spine disorder 
which is determined to be an acquired 
disorder (as opposed to a congenital 
defect), the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
is causally related to the veteran's 
service.  A detailed rationale, including 
discussion of any post-service injuries, 
is requested, along with the reasons for 
agreeing or disagreeing with other 
medical opinions of record. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for low back disability and for 
cervical spine disability.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

